ACCEPTED
                                                                    14-14-00406-CR
                                                    FOURTEENTH COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                                                8/6/2015 1:45:56 PM
                                                              CHRISTOPHER PRINE
                                                                             CLERK

               NO. 14-14-00406-CR

        FOURTEENTH COURT OF APPEALS                FILED IN
                                            14th COURT OF APPEALS
                                               HOUSTON, TEXAS
               HOUSTON, TEXAS                8/6/2015 1:45:56 PM
                                            CHRISTOPHER A. PRINE
                     _____                           Clerk


               FOREST PENTON

                       V.

             THE STATE OF TEXAS



STATE’S DESIGNATION OF LEAD COUNSEL ON APPEAL




                             DEVON ANDERSON
                             District Attorney
                             Harris County, Texas

                             JESSICA A. CAIRD
                             State Bar No. 24000608
                             Assistant District Attorney
                             Lead Counsel on Appeal
                             1201 Franklin, Suite 600
                             Houston, Texas 77002
                             (713)755-5826
                             (713)755-5809 (fax)
                             caird_jessica@dao.hctx.net
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE STATE OF TEXAS, by and through the

undersigned assistant district attorney, and, pursuant to Texas Rule of

Appellate Procedure 6.1, hereby designates Jessica A. Caird, an assistant

district attorney who has been assigned this case by the Appellate Division

of the Harris County District Attorney’s Office and whose relevant contact

information required by said rule appears below, as lead counsel for the

State in the foregoing styled and numbered appeal. The State further

requests that henceforth all notices or other communications about the case

from this Court and opposing counsel be directed to her at the address

below, and that her name appear as lead counsel for the State in connection

with all opinions, orders, or other documents in the case that this Court

releases to any law-related publishing companies or their representatives for

publication.

                                            Respectfully submitted,
                                            /s/ Jessica A. Caird
                                            JESSICA A. CAIRD
                                            Assistant District Attorney
                                            Lead Counsel on Appeal
                                            State Bar No. 24000608
                                            1201 Franklin, Suite 600
                                            Houston, Texas 77002
                                            (713) 755-5826
                                            (713) 274-5958 (alternate)
                                            caird_jessica@dao.hctx.net
                       CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically

serve a copy of this motion to:

      Sarah V. Wood at
      Sarah.Wood@pdo.hctx.net




                                                  /s/ Jessica   A. Caird
                                                  Jessica A. Caird
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002-1923
                                                  (713) 755-5826
                                                  (713) 274-5958 (alternate)
                                                  caird_jessica@dao.hctx.net
                                                  TBC No. 24000608


Date: August 6, 2015




                                       2